                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARK W. NORDRUM,

        Petitioner,
                                                     Case No. 18-cv-78-jdp
   v.

BRAD KOSBAB,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Mark Nordrum’s petition for habeas corpus under 28 U.S.C. § 2254.




        /s/                                                 10/28/2019
        Peter Oppeneer, Clerk of Court                        Date
